Citation Nr: 0811644	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  He received the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, granted 
an increased rating of 20 percent for lumbosacral strain, 
effective July 31, 2003.  

In his substantive appeal the veteran made contentions, which 
could be construed as a claim for service connection for 
depression, as secondary to the service connected back 
disability.  This claim is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  Throughout the claims period, the veteran's lumbosacral 
strain has been manifested by moderate limitation of motion 
with forward flexion to at least 40 degrees; there is no 
evidence of severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

2.  The lumbar spine disability has not resulted in any 
incapacitating episodes necessitating bed rest prescribed by 
a physician. 

3.  Throughout the entire claims period, the veteran has had 
at worst, moderate incomplete paralysis of the right sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating in excess of 20 percent 
for lumbosacral strain based on its orthopedic manifestations 
or under criteria in effect prior to September 26, 2003, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45,4.71a, Diagnostic Codes 5292, 
5293, 5295, 5235-5243 (2003 & 2007). 

2.  The veteran's low back disability warrants a separate 
disability rating of 20 percent rating for its neurologic 
manifestations, based on impairment of the right lower 
extremity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in November 2003, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)

The veteran has substantiated his status as a veteran and was 
notified of the second and third elements of Dingess notice 
by the November 2003 letter.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

While he has not received specific VCAA notice regarding the 
disability rating and effective date elements of his claim, 
as discussed below he did receive actual notice with regard 
to the rating element.  No effective dates are being set in 
this case.  Therefore, the veteran is not prejudiced by the 
notice defects on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, at a minimum, adequate VCAA notice in increased 
rating cases requires: (1) that VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The July 2003 letter told the veteran that to substantiate 
the claim, he should submit evidence showing that the 
disability had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  

Some of the relevant rating criteria for back disabilities 
are based on specific measurements.  

The December 2003 rating decision and May 2004 statement of 
the case included the rating criteria including the necessary 
measurements for increased ratings for back disabilities.  
While such post adjudication notice cannot serve as VCAA 
notice, Pelegrini II; it should have served to put a 
reasonable person on notice of the specific measurements 
needed to substantiate the claim, and that if an increased 
rating was provided a percentage evaluation would be provided 
under a diagnostic code.  

The December 2003 VA examiner asked the veteran about the 
effect of his disability of his work and daily life.  The 
veteran noted that he was retired from his job, and that his 
low back condition did not affect his activities of daily 
living, but that he could not bowl or golf secondary to his 
back pain.  The veteran had a reasonable opportunity to 
participate in the adjudication of his claims, inasmuch as it 
remained pending for years after the rating decision and SOC.  
The veteran was accordingly made aware of the requirements 
for increased evaluations pursuant to Vazquez-Flores.

The veteran has not received VCAA notification that he should 
submit evidence demonstrating the effect his disabilities 
have had on his employment and daily life.   He has 
demonstrated actual knowledge that evidence of the impact of 
his disabilities on employment and daily life, could 
substantiate his claim.  For example, in a January 2005 
amended Form 9, the veteran noted that he was unable to bowl, 
golf, or garden due to his low back pain and that he had to 
sleep on the floor or in a chair due to pain.  On the VA 
examination he was asked about his employment.  The veteran 
also specifically referenced the former and current criteria 
for rating the spine and stated that the Board should 
consider how his lumbosacral strain has affected his physical 
activities.

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  The veteran has 
shown actual knowledge of the relevance of the disability's 
impact on his daily life.

Additionally, the November 2003 VCAA letter provided notice 
on the fourth element of Vazquez-Flores notice by providing 
examples of evidence the veteran could submit or ask VA to 
assist in obtaining.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in December 
2003 for his lumbosacral strain.  The veteran has not 
contended that his disability has worsened since that time.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

VA changed the rating criteria for back disabilities during 
the course of this appeal.  A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

VA's General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Ciruit has created a three-part test to determine 
whether a new law has prohibited retroactive effects: (1) 
"the nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule 
and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled 
expectations." Princess Cruises v. United States, 397 F.3d 
1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. (2008).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

Under the criteria of Diagnostic Code 5293, effective between 
September 23, 2002, and September 26, 2003, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  

A 60 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These 
provisions are not, however, for consideration where, as in 
this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Factual Background

Service connection for a contusion of the back was granted in 
a May 1946 rating decision and a 10 percent rating decision 
was assigned, effective April 16, 1946.  In a December 1947 
rating decision, the disability was recharacterized as a 
lumbosacral strain.  An increased rating of 20 percent was 
granted in the December 2003 rating decision on appeal, 
effective July 31, 2003.

In support of his claim, the veteran submitted records of 
private treatment dated August and September 2001.  In August 
2001 he stated that while cleaning the gutters, he noticed 
pain from his back radiating down his right leg.  Physical 
examination showed a straight spine.  Flexion was to 70 
degrees, with some tightness in the right buttock.  Extension 
was to 10 degrees, and lateral bending was to 5 degrees.  
Sensation to the monofilament was decreased on the right 
compared to the left.  The diagnosis was lumbar strain with 
some mild sciatica.  The veteran underwent physical therapy 
for his low back and right leg pain.  

In response to his claim for an increased rating, the veteran 
was provided a VA examination of his lumbar spine in December 
2003.  He reported that he was currently retired from his job 
and that he treated his pain with over-the-counter 
medications.  He stated that he had chronic constant pain of 
the low back with intermittent exacerbations throughout the 
day.  

The veteran reported that he had a period of incapacitation 
for three weeks in November 2001.  He did not think that a 
physician had prescribed bedrest at that time.  He stated 
that he had stiffness and pain that worsened in moments of 
activity.  The veteran also reported that he experienced 
radiating pain down his right leg.  His basic activities of 
daily living, such as dressing and toileting, did not cause 
increased pain. The veteran stated that he was unable to bowl 
or golf due to low back pain.  

Upon physical examination, the veteran was noted to have a 
normal gait.  There was tenderness to palpation in the right 
lumbosacral area and to the upper superior ischial right hip.  
Flexion was to 45 degrees, absent 45 degrees of flexion 
secondary to stiffness and increased pain.  Lateral flexion 
was to 20 degrees to the left and right with a pulling 
sensation at the endpoint.  Extension was to 20 degrees, 
absent 10 degrees of backward extension secondary to 
increased pain.  The veteran was able to rotate to 30 degrees 
bilaterally with a pulling sensation at the endpoint.  
Straight leg raising was positive at 50 percent bilaterally.  
He reported having radiating pain down the right leg, but 
neurological examination was normal.  

The examiner noted that the veteran was provided an MRI of 
the lumbar spine at the VA Medical Center (VAMC) in June 2003 
that showed multilevel possible herniated discs with bulging 
discs and spinal stenosis.  The diagnosis was status post 
injury lumbosacral spine with residual bulging and herniation 
per recent MRI.  

Records of outpatient treatment at the VAMC show that the 
veteran was noted to have mild increased tenderness of the 
lumbar spine upon deep palpation in May 2003.  An MRI was 
performed in June 2003 that showed disc bulging and 
herniation as well as mild spinal stenosis and possible 
compression of the left and right nerve roots.  

Additional records of private treatment indicate that the 
veteran was seen in February 2004 with complaints of low back 
pain following an injury a week earlier.  Physical 
examination revealed that his spine was definitely in spasm 
and his back was "pretty crooked."  The doctor found that 
it looked like the veteran's right hip was displaced.  
Lateral flexion was to 20 degrees to the right, but upon 
lateral flexion to the left, the veteran grabbed his back.  
He could bend over approximately 40 degrees.  The diagnosis 
was low back strain with spasm.  Two months later in April 
2004, the veteran reported that he was doing well overall, 
and a neurological examination was normal.  The physician 
noted that the June 2003 MRI at the VAMC showed moderate 
stenosis at L3-4.

The veteran also received treatment with a chiropractor who 
noted in June 2004 that that veteran had mechanical pain of 
the lumbosacral spine, as well a spasms and right sacroiliac 
pain.  

On VA outpatient treatment in August 2004, the veteran 
reported that he was able to do most activities that he 
enjoyed.  He was noted to have diminished right knee jerk, a 
2+ left knee jerk, and 1+ reflex in the ankles.  Motor 
strength was preserved in the lower extremities, and straight 
leg raising was negative.  He could heel and toe walk without 
difficulty.  His physician noted that most of his limitations 
from the back disability seemed to be related to landscaping 
and outdoor gardening.  

Analysis

The veteran was assigned a 20 percent disability rating 
effective July 31, 2003, the date on which he was found to 
have submitted a claim for increase.  Therefore, both the 
current and former criteria for rating disabilities of the 
spine are applicable to his claim for an increased rating.  

The 2003 MRI showed multilevel herniated and bulging discs.  
Hence, it is appropriate to consider rating the veteran's 
disability under the intervertebral disc criteria.  While he 
veteran reported having an exacerbation of low back symptoms 
that incapacitated him in November 2001, there is no evidence 
that he has ever experienced periods of incapacitation 
requiring bedrest prescribed by a physician.  Therefore, he 
is not entitled to an increased rating on that basis.  
Diagnostic Code 5243, 5283.

With respect to the criteria for rating the spine in effect 
prior to September 26, 2003, the veteran 

Medical evidence establishes that the low back disability is 
productive of limitation of motion that more nearly 
approximates moderate than severe.  In this regard, the Board 
notes that the veteran's most limited movement of the spine 
was noted at his December 2003 VA examination and February 
2004 private evaluation when flexion was to 40 degrees.  The 
combined range of motion in December 2003 was to 165 degrees.  

For VA purposes, normal range of motion of the thoracolumbar 
spine is flexion to 90 degrees and a combined range of motion 
to 240 degrees.  38 C.F.R. § 4.71, Plate V (2007).  Even with 
consideration of functional factors such as pain, the veteran 
has been retained approximately half of the normal range of 
forward flexion.  38 C.F.R. § 4.40, 4.45.

With regard to the old criteria for rating lumbosacral 
strain, the June 2003 MRI provides evidence of disc space 
narrowing.  The evidence does not show listing of the whole 
spine to the opposite side.  The February 2004 does show that 
the spine was crooked; this finding was during an acute 
exacerbation of symptoms following a back injury.  The 
December 2003 examination showed no spinal structural 
abnormalities and a normal gait.  In August 2004, he again 
had a normal gait and was "well appearing."  

The veteran has moderate limitation of forward bending, and 
has reportedly been engaging in some fairly rigorous activity 
such as leaf raking and cleaning gutters.  There is no 
evidence of marked limitation of forward bending in a 
standing position.  

  In addition, while he had some limitation of forward 
bending, it was not marked as the veteran was able to bend to 
40 degrees.  Therefore, for the period of this claim prior to 
September 26, 2003, the disability does not warrant more than 
a 20 percent evaluation under Diagnostic Code 5292 or 5295.  
See 38 C.F.R. § 4.71a, 5292, 5295 (2003).

With respect to the current general formula for rating 
diseases and injuries of the spine, it is clear from the 
medical evidence of record that while the veteran has 
manifested limitation of motion, he retains some useful 
motion of his lumbar spine and therefore his disability does 
not most nearly approximate favorable ankylosis of the entire 
thoracolumbar spine as required for a 40 percent disability 
evaluation.  The veteran has stated that he experiences 
physical limitations due to his low back pain such as an 
inability bowl, golf, or garden, but the medical evidence of 
record is negative for evidence of ankylosis.  In addition, 
the December 2003 VA examiner noted that basic activities of 
daily living, such as dressing and toileting, did not cause 
the veteran increased pain.  

The Board notes that the veteran wrote in a June 2004 
statement that during an exacerbation of symptoms in August 
2001 he was unable to stand, walk, or movie his spine and 
that he was confined to a wheelchair.  Records of private 
treatment from August 2001 show that the veteran was able to 
move his lumbar spine with flexion to 70 degrees, extension 
to 10 degrees, and lateral bending to 5 degrees.  Therefore, 
even when all pertinent disability factors are considered, it 
is clear that the veteran's low back disability has not most 
nearly approximated favorable ankylosis of the entire 
thoracolumbar spine at any time throughout the claims period.  
Accordingly, a disability rating in excess of 20 percent 
based on the current criteria for rating the spine is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242 (2007).  

The medical evidence does support a separate 10 percent 
rating for impairment of the right lower extremity.  The 
veteran has reported occasionally radiating pain.  On 
occasion he has had positive straight leg raising and a 
diminished knee jerk.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes,  muscle atrophy, sensory disturbances, and constant 
pain, at times  excruciating, is to be rated on the scale 
provided for injury of the  nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum  rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with  sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code  number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

With these guidelines in mind, the record shows that the 
veteran's neurologic disability is characterized by periodic 
pain and diminished right knee jerk.  He thus has organic 
changes, but his symptoms do not prevent him from engaging in 
a wide range of activities and are reportedly not constant.  
Given the presence of relatively mild symptomatology with 
organic findings, a rating based on moderate incomplete 
paralysis is appropriate.  Given the level of symptomatology 
a rating based on moderate incomplete paralysis is not 
warranted.

The Board has considered whether there is any other schedular 
basis for granting an increased evaluation in excess of those 
discussed above, but has found none.  The Board has also 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against a finding that 
the back disability has approximated the criteria for a 
higher rating at any time during the appeal period.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  

Extraschedular consideration 

The rating schedule is generally deemed adequate to rate the 
severity of a disability.  38 C.F.R. § 3.321(a) (2007).  In 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  38 C.F.R. § 3.321(b) 
(2007).  The governing norm in such a case is that it 
presents such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracical the application of regular schedular 
standards.  In this case marked interference with employment 
has not been alleged or shown and the veteran's disability 
has not required any periods of recent hospitalization.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.









							(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 20 percent for the orthopedic component 
of lumbosacral strain is denied.

A 20 percent rating for the neurologic component of the 
veteran's lumbosacral strain is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


